                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                             CIVIL NO. 1:20cv121-GCM


KALEB GAGE WEBB,                             )
         Plaintiff,                          )
                                             )
                       vs.                   )     MEMORANDUM AND ORDER
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social                       )
Security Administration,                     )
            Defendant.                       )
                                             )

       THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment (Doc.

No.15) and Defendant’s Motion for Summary Judgment (Doc. No. 17), as well as the parties’

briefs and exhibits.

       The Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is

supported by substantial evidence. Accordingly, the Court will deny Plaintiff’s Motion for

Summary Judgment; grant Defendant’s Motion for Summary Judgment; and affirm the

Commissioner’s decision.

                                I. PROCEDURAL HISTORY

       The Court adopts the procedural history as stated in the parties’ briefs.

       Plaintiff filed the present action on May 19, 2020. He contends that the Administrative

Law Judge erred by 1) failing to give weight to the opinion expressed by the vocational expert; 2)

failing to provide an accurate and logical bridge between the evidence presented and his

conclusion; and 3) failing to give appropriate weight to the favorable Medicaid decision.




         Case 1:20-cv-00121-GCM Document 20 Filed 04/07/21 Page 1 of 3
                                        II. DISCUSSION

       The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795

F.2d 343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

       As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.”       42 U.S.C. § 405(g).   In Smith v.

Heckler, 782 F.2d 1176, 1179 (4th Cir. 1986), quoting Richardson v. Perales, 402 U.S. 389, 401

(1971), the Fourth Circuit defined “substantial evidence” thus:

       Substantial evidence has been defined as being “more than a scintilla and do[ing]
       more than creat[ing] a suspicion of the existence of a fact to be established. It
       means such relevant evidence as a reasonable mind might accept as adequate to
       support a conclusion.”

See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays v. Sullivan, 907 F.2d at

1456 (4th Cir. 1990); see also Smith v. Schweiker, 795 F.2d at 345; and Blalock v. Richardson,

                                                 2




         Case 1:20-cv-00121-GCM Document 20 Filed 04/07/21 Page 2 of 3
483 F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the outcome – so

long as there is “substantial evidence” in the record to support the final decision below. Lester v.

Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

        The question before the ALJ was whether Plaintiff became disabled at any time. The Court

has carefully reviewed the record, the authorities, and the parties’ arguments. The ALJ applied the

correct legal standards and his conclusion that Plaintiff was not disabled is supported by substantial

evidence.

                                            III. ORDER

        NOW THEREFORE IT IS ORDERED:

        1.     Plaintiff’s Motion for Summary Judgment (Doc. No. 15) is DENIED; Defendant’s

Motion for Summary Judgment (Doc. No. 17) is GRANTED; and the Commissioner’s decision

is AFFIRMED.

        2.     The Clerk is directed to send copies of this Memorandum and Order to counsel for

the parties.

                                           Signed: April 7, 2021




                                                   3




          Case 1:20-cv-00121-GCM Document 20 Filed 04/07/21 Page 3 of 3
